Citation Nr: 0600224	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  99-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for a disability 
manifested by pain in the left side.

4.  Entitlement to service connection for a duodenal ulcer 
with gastric disturbances.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his son

INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an December 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held before the RO in June 1999.  A transcript 
of the hearing testimony has been associated with the claims 
file.

By a letter dated December 13, 2005, the Board notified the 
veteran that a motion to advance his case on the Board's 
docket based upon his advanced age was granted.


REMAND

Flat Feet.  When the veteran was examined for service in 
April 1943, no abnormality of his feet was noted.  When the 
veteran was examined prior to his release from service in 
January 1946, examination revealed bilateral pes planus, 2nd 
degree, nonsymptomatic. 

When the veteran was examined by VA in February 1948, he 
stated that he had had flat feet for quite a number of years, 
but did not remember just how long, and that he never had any 
trouble with his feet while in the Army nor had he had any 
since then.  He stated that he had not been required to do 
much walking during service or afterwards.  There were no 
callous formations on the feet.  Pes planus, bilateral, 
nonsymptomatic, was diagnosed.

In February 1957 a VA doctor reported that the veteran's 
bilateral pes planus had become symptomatic since he had been 
working on a concrete floor for prolonged periods.  In a 
letter dated in December 1957, G. Hardgrave, M.D., reported 
that the veteran needed special shoes with arch supports for 
his feet.

In March 1958, it was reported that the veteran's feet had 
bothered him on Leyte and Okinawa when his feet had gotten 
sore and his legs would ache.

On VA examination in November 1962, the veteran stated that 
his feet ache when he stands much.  While the report of this 
examination which is in the claims folder is no longer 
complete, a rating decision dated in November 1962 reflects 
that the examination findings showed that the veteran's feet 
were pronated with bulging of inner borders, and the 
longitudinal arches were depressed.

At a hearing in June 1999, the veteran testified that his 
feet "got all broke out" from a nine mile march through 
grass and swamp during active duty.  He testified that some 
soldiers were sent to the hospital, but that he was told to 
rest for a few days to allow his feet to heal.  The veteran 
further testified that he did not have any problems with his 
feet prior to service.  

VA regulations provide that it is essential to make an 
initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable.  38 C.F.R. § 4.57.

The Board is of the opinion that a medical opinion as to 
whether the veteran's bilateral flatfoot condition is a 
congenital or an acquired condition would be helpful in this 
case.  Accordingly, this matter will be remanded.

A Nervous Disorder.  The veteran had more than 19 months of 
overseas service during World War II, including participation 
in the Southern Philippines campaign and the Ryukus campaign.  
When he was examined prior to his release from service in 
January 1946, he reported complaints of pains in his left 
side.

When the veteran was examined by VA in February 1948, he 
reported that he started having pain across his abdomen in 
1944 while on Leyte Island.  This examination resulted in a 
diagnosis of neurosis, gastric, mild.

In a statement dated in June 1999, the veteran's wife 
reported that she met the veteran in 1946 after his 
discharged from service and that he had always suffered from 
some type of nervousness and at one time was near a nervous 
breakdown.

VA medical record reflect that when the veteran was seen in 
September 2001, he reported that he was depressed and had 
been that way for some time.  It was reported that he had had 
problems with anger control and occasionally had flashbacks 
with post-traumatic stress disorder (PTSD) type symptoms 
related to his World War II service.  Diagnoses included 
depression.

When the veteran was examined prior to his release from 
service in 1946, he reported symptoms which were diagnosed on 
VA examination in 1948 as symptoms of a neurosis.  The 
veteran's wife has reported that he has suffered from some 
type of nervousness since 1946 and VA medical records dated 
in 2001 reflect that he had PTSD type symptoms related to his 
World War II service.  The veteran should be accorded a 
psychiatric examination to determine whether he has a 
psychiatric disorder that began during service or is related 
to such service.

A Gastrointestinal Disorder, to include a disability 
manifested by pain the left side.  As noted above, when the 
veteran was examined prior to his release from service in 
January 1946, he reported pains in his left side.  Dr. 
Scarborough has reported that he first saw the veteran in 
October 1946 for complains of stomach trouble of 2 years 
duration.  He complained of pain in his side.  There was 
slight tenderness in the side of the abdomen.  When he was 
examined by VA in February 1948, it was reported that he had 
been advised by Dr. Scarborough to enter a VA hospital for 
gastro-intestinal study.  He was placed on an ulcer diet at 
that time together with medication but did not notice any 
change in the symptoms of pain.  He stated that he still had 
pyrosis when he was indiscreet in his food.  Examination 
revealed only a very mild tenderness three inches to the 
right of the umbilicus.  This examination resulted in a 
diagnosis of neurosis, gastric, mild.

The veteran was admitted to a VA hospital from October to 
December 1954 at which time a GI series revealed duodenitis, 
and bulbar spasm, with an associated small ulcer crater at 
the base of the bulb.  A repeat GI series revealed healing of 
the previously noted duodenal ulcer.  Upon release from the 
hospital in December 1954, the diagnoses included duodenal 
ulcer; treated, improved.

In a statement dated in March 1958, the veteran's 
representative reported that the veteran reported that 
between December 1944 and April 1945 he was treated at aid 
stations for amoebic dysentery and abdominal trouble and that 
samples of the stools were taken and found positive for 
amoebae.

In a statement received in September 1962, a pharmacist 
reported that for the past 15 years the veteran had regularly 
purchased medications such as Amphojel and Willard Tablets 
for stomach trouble.    

On VA examination in November 1962, the veteran reported that 
he had epigastric burning an hour after eating which 
continued until he took Amphojel or Tums.  While the report 
of this examination which is in the claims folder is no 
longer complete, a rating decision dated in November 1962 
reflects that a GI series revealed that the duodenal bulb was 
deformed and there was a right inguinal hernia that was 
reducible and operable.

Private medical records reflect that the veteran was seen in 
March 1968 for complaints of abdominal pain and gas.  He did 
not smoke or drink, and used no medication except for 
Rolaids, Milk of Magnesia, or soda.  A GI series in May 1968 
revealed that the duodenal bulb filled well and showed no 
ulceration.  The stomach showed some increase in rugal 
markings and a sliding type hiatus hernia was visualized.  
The GI series resulted in the following impressions:  (1) 
normal GB series; (2) hiatus hernia; and (3) hypertrophic 
gastric changes.  Upon review of various studies, the 
physician gave the following diagnoses:  (1) Hiatus hernia; 
and (2) possible polycythemia vera.

In July 1982, the private medical records reflect that the 
veteran reported that he was having a lot of problems with 
reflux esophagitis like pain.  It was noted that he had been 
found to have a hiatal hernia.  Assessments included chronic 
reflux esophagitis with probable hiatal hernia.

A laboratory report dated in April 1999 reflects that testing 
for H. Pylori was positive and that H. pylori had been 
associated with chronic gastritis and peptic ulceration.  It 
is argued that the veteran had been subjected to conditions 
favorable for H. Pylori during service and that an infected 
person remains infected for his life time.  Statements were 
presented from several individual who had served with the 
veteran in the Philippines and Okinawa who noted that the 
veteran had had periodic episodes of pain in his left side 
and had been treated numerous times at sick bay for stomach 
trouble.  The veteran's wife has reported that he had taken 
medicine for his stomach on a daily basis and been under the 
care of many doctors for his stomach problems since the late 
1940's.

VA examination for disability evaluation purposes in July 
1999 resulted in the following impressions:  (1) Chronic 
peptic ulcer disease, previously diagnosed; and (2) hiatal 
hernia with reflux.

VA medical record reflect that when the veteran was seen in 
September 2001, diagnoses included gastroesophageal reflux 
disease (GERD).

Thus, there is evidence that the veteran currently has a 
diagnosis or diagnoses of gastrointestinal disorders and that 
he experienced pertinent symptoms during service and 
continuously thereafter.  The Board finds that a medical 
opinion as to whether a currently diagnosed gastrointestinal 
disorder began during service or is related to any incident 
therein would be helpful.

Accordingly, this case is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The veteran must be accorded an 
examination in order to obtain a medical 
opinion as to whether his bilateral 
flatfoot condition is a congenital or an 
acquired condition.  The claims folder 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  After a review of the 
medical evidence of record, with attention 
to the evidence summarized above, the 
examining physician should offer an 
opinion as to whether there is at least a 
50 percent probability or greater that any 
current flatfoot condition is an acquired 
condition rather than a congenital 
condition.  If an opinion cannot be 
provided without resort to speculation, it 
should be so stated in the report.

2.  The veteran must be accorded an 
examination in order to obtain a medical 
opinion as to whether he has a psychiatric 
disorder that began during his military 
service or is related to any incident of 
such service.  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  After a review of the 
medical evidence of record, with attention 
to the evidence summarized above, the 
examining physician should offer an 
opinion as to whether there is at least a 
50 percent probability or greater that any 
psychiatric disorder found to be present 
on examination began during the veteran's 
military service or is related to any 
incident of such service.  If an opinion 
cannot be provided without resort to 
speculation, it should be so stated in the 
report.

3.  The veteran must be accorded an 
examination in order to obtain a medical 
opinion as to whether he has a 
gastrointestinal disorder , including a 
disorder manifested by pain in the left 
side, that began during his military 
service or is related to any incident of 
such service.  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  After a review of the 
medical evidence of record, with attention 
to the evidence summarized above, the 
examining physician should offer an 
opinion as to whether there is at least a 
50 percent probability or greater that any 
current gastrointestinal disorder began 
during the veteran's military service or 
is related to any incident of such 
service.  If an opinion cannot be provided 
without resort to speculation, it should 
be so stated in the report.

4.  Following the above, the RO must 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

